Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 12/30/19.  As directed by the amendment, claims 1-16 have been cancelled and claims 17-30 have been added.  As such, claims 17-30 are pending in the instant application.

Information Disclosure Statement
The IDS filed 1/2/20 is acknowledged.  The crossed-through reference is not being considered at this time as there appears to be a mismatch between the document number and the name.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: adjustment mechanism to adjust a length in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the patient" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 18-30 are rejected based on dependency on a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-22, 24-25, and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 10, and 5 of U.S. Patent No. 10,441,736 in view of Rummery et al. (2010/0307502). 
Regarding instant claim 17, the patent claim 1 includes each structural and functional limitation as claimed (see patent claim 1 which sets forth sealing arrangement including pair of nasal prongs with main body, sealing surface defining outlet, in the form of an elongated tube with a wall structure including a constant-force spring which biases the sealing surface via automatic adjustment as claimed; and a frame), but is silent as to including headgear having first and second side straps, and rear and crown straps, the side straps being inelastic.  However, Rummery teaches a similar respiratory mask system which includes headgear having first and second side straps, and rear and crown straps, the side straps being inelastic (see Rummery Fig. 7a for example, side strap 38, there being a second on the opposite side which is not shown, rear strap 42 and crown strap 40; para. 0201 and 0274 which discloses the straps being inelastic).  Thus it would have been obvious to one of ordinary skill in the art before the 
Instant claim 18 corresponds to patent claim 2.  Instant claim 19 corresponds to patent claim 1.  Instant claim 20 corresponds to patent claim 4.  Instant claims 21-22 and 24 correspond to patent claim 7.  Instant claim 28 corresponds to patent claim 8.  Instant claim 29 corresponds to patent claim 10.  Instant claim 30 corresponds to patent claim 5.
Regarding instant claim 25, the modified patent claim 1 is silent as to the pair of nasal prongs being angled towards each other; however, Rummery teaches a similar system which includes a pair of nasal prongs being angled towards each other (see Rummery Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 1 system’s nasal prongs to be angled towards each other, as taught by Rummery, in order to provide an effective shaped seal between the prongs and the user’s nostrils.
Regarding instant claim 27, the modified patent claim 1 is silent as to one of the rear or crown strap including an adjustment mechanism as claimed; however, Rummery teaches a similar system which includes headgear including an adjustment mechanism (see Rummery para. 0201”buckle(s)/connector(s)”.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 1 system to include adjustment mechanisms, as taught by Rummery, in order to provide the ability to adjust the fit between the system and the user.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,441,736 in view of Rummery and Wells et al. (2015/0217074). 
.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,441,736 in view of Rummery and Doherty et al. (2010/0258136). 
Regarding instant claim 26, the modified patent claim 1 system includes straps constructed of moulded plastic material (see Rummery para. 0274), but is silent as to including an integrally formed fabric covering; however, Wells teaches a similar system which includes a fabric covering (see Doherty para. 0241).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 1 to include a fabric covering, as taught by Doherty, in order to provide a more comfortable fit between the system and the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kooij et al. (2010/0000534), Eves et al. (2014/0261432), Goldstein (6,012,455), Haibach et al. (2014/0366885), Goodwin et al. (2012/0157794), Quinn (2016/0089261), Matula, Jr. et al. (7,370,652), Correa et al. (6,119,694), White (7,493,902), Guney et al. (2009/0044808), Gunaratnam et al. (2008/0105264), Rummery et al. (2010/0307502), Rummery et al. (2012/0132209), Wells et al. (9,889,267), and Lubke et al. (2006/0283461) are all related to respiratory masks/nasal cannulas with .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785